Title: Memorandum to Jeremiah A. Goodman, 8 September 1813
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          
            1813. Sep. 8.
          Mr
Goodman’s crop for the next year 1814. will be as follows.
          
            
              
              Corn in McDaniel’s field; but as this turns out to be but
50. acres, we must add other grounds to it; and there are none but what belong
to some other field, except the those over the
S.
Tomahawk, & above the lower corn field.
we must of necessity then give the tobacco ground, & the stubble ground
there to corn, and put the upper corn grounds into oats to help out. some of
the strongest spots in the Fork field may be in corn.
            
            
              
              Peas in the Fork field.
            
            
              
              wheat in the Tomahawk Cornfield and in the
Ridge field.
            
            
              
              tobacco, in such
meadow grounds on
S.
Tomahawk as can be cleaned up, and in a
new clearing to be made on the S. side of the
S.
Tomahawk. I should be glad to have 80. thousand tobo hills tended.
the clearing to extend ¼ mile
from the branch
            
            
              
              sow from half an acre to an acre in hemp.
            
            
              
              sow timothy in the meadow ground ready for
it, this month.
            
            
              
              in all your
fields of corn or small grain, reserve the galled & poor spots and put peas
into them.
            
            
              
              let the ox-cart be
employed in winter in carting out any manure you may have, and straw. generally
speaking this ought to be put on the galled & poor places of the field
turned out to rest for 2. years, because that would give time for the straw to
rot. but as that would be, for the present year, the Belted field which needs
it least, I would give it to the galled & poor spots of the Ridge field,
which needs it most, and I would leave them without putting any thing into
them.
            
            
              
              take for your own use
one eighth of the peach or apple brandy which will be made, & put the rest
into the cellar of the house.
            
            
              
              let the people have hereafter a fixed allowance of salt; to
wit, give to their bread maker a pint a month for each grown negro to put into
their bread; and give besides to each grown negro a pint a month for their
snaps, cymlins & other uses. this will be a quart a month for every grown
negro.
            
            
              
              the people have asked
for a little flour for their labors in harvest. give half a peck to each grown
person.
            
            
              
              I accept
mr Mitchell’s terms for grinding my flour this
year. let all the wheat be delivered to him in the course of this & the
next month, and sent down in all October & November to
Richmond.
            
          
          
          
          
        